DETAILED ACTION
This Office Action is in response to the filing of an amendment to the claims on 8/26/2022. As per the amendment, claims 1-2, 5, 9, 15, and 19 have been amended, claim 3 has been cancelled, and claim 22 has been added. Thus, claims 1-2, and 4-22 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figs. 14-15 fail to comply with 37 CFR 1.84(h)(1) where an exploded view must be embraced by a bracket in order to show the relationship between the components. Examiner notes that the remarks state that replacement drawings were filed, but said replacement drawings don’t appear to have been included. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “upper pivot arm” and “lower pivot arm” as seen in claim 9 line 4 and line 6.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, 9-10, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 depends upon cancelled claim 3, and as such does not properly refer back to any previously recited claim, nor clearly include limitations from any previously recited claim. It is thus unclear what limitations claim 4 is intended to encompass.
Claim 5 recites the limitation "the pivoting connection" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the pivoting connection" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the massage gun” in line 3, and claim 13 likewise recites the limitation “the massage gun” in lines 2-3 and line 4. There is insufficient antecedent basis for this limitation in the claim. Claims 11 and 1, upon which claims 12 and 13 depend, respectively, do not positively recite a “massage gun.” Rather, there is a “massage gun extension arm” and a “massage gun connector,” but the massage gun itself is not claimed. Thus, claims 12-13 appear to require the massage gun, which is not part of the claimed invention. 
Any remaining claims are rejected for being dependent on a rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin (US Pub. 2019/0060162).
Regarding claim 1, Martin discloses a massage gun extension arm comprising: a handle portion having a first end and a distal second end (see Fig. 7 handgrip 702 and telescoping portions 704/706/708 with a first end on the free end of handgrip 702 and a second distal end at the connection with hook portion 710); a bent portion having a bent portion proximate end attached to the distal end of the handle portion (see Fig. 7 hook portion 710, which attaches to the portion 708 at a proximate end); at least one fixed bend formed along the bent portion between the bend portion proximate end and a bent portion distal end (see Fig. 7 where a bend is in hook portion 710, and has a distal end near coupling portion 712), the at least one fixed bend forming a fixed, non-adjustable angle from about 60 to about 210 degrees (see Fig. 7 the shape of hook portion 710, which shows an arc that is between 60 and 210 degrees); and a massage gun connector disposed on the bent portion distal end (see Figs. 7 and 9, coupling portion 712).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied to claim 1 above, and further in view of Jones et al. (US Pub. 2006/0116614).
Regarding claim 2, Martin discloses a bent portion proximate end and distal end of the handle portion, and a fixed bend along the bent portion.
Martin lacks a detailed description of a pivoting connection between the bent portion proximate end and the distal end of the handle portion, wherein the at least one fixed bend is formed between the pivoting connection and the bent portion distal end. 
However, Jones teaches a similar handheld massage device where a pivoting joint is between a handle portion and a middle portion (see Figs. 1 and 7 where articulating joint 36 connects two portions 30a and 30b) that connects to a massage gun head (see massager 20 in Fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the connection between the handle and bent portion of Martin to have an articulating joint as taught by Jones, as it would provide further adjustment to the already adjustable massager of Martin to more easily reach different portions of the body (Jones; see [0026]).
Regarding claim 13, Martin discloses the massage gun connector is configured to connect to a universal connector attachable to the massager (Martin; see Fig. 9 where clamp 920 with clamp flange 916 acts as a universal connector with flange 912 of the massager 714), the universal connector creating a removable attachment between the massage gun connector and the massager (Martin; see Fig. 9 the removable connection between the coupling portion 712 and massager 714).
	Martin lacks a detailed description of the connector creating attachment to a massage gun. 
	However, Jones teaches a similar handheld massage device where the massage member can be considered a massage gun (see mechanized massager 20 in Fig. 1).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the massager of Martin (Fig. 9, phallic device 712) to be a massage gun head as taught by Jones, as it would be a simple substitution of one type of massager for another, with the benefit of being adapted to massage non-internal body tissues to enhance the usability of the device for non-sexual massage.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Jones as applied to claim 2, and further in view of Sheen (US Pub. 2004/0215115).
Regarding claim 4, the modified Martin device as modified in claim 2 has the handle portion is disposed along-side of the bent portion (Martin; see Fig. 7 where portion 708 and hook 710 are adjacent one another).
The modified Martin device lacks a detailed description of the handle portion is foldable into a storage position, wherein the handle portion is disposed along-side of the bent portion with the handle portion first end disposed adjacent the bend.
However, Sheen teaches a similar massage arm device with pivotably connected members, where a connection between two pivotably connected members (see fulcrum 12 and extension bar 13 in Fig. 5, which are analogous to the bent portion and handle portion), which are connected by a pivoting member (pivot joint 3 at coupling plate 7 in Fig. 5), and also the device can fold up as desired (see Figs. 6 where the fulcrum 12 and extension 13, which are analogous to the bent and handle portion, are each connected to a pivoting member at plate 7, and see Fig. 7 where the device can fold up as seen in [0024] placing the fulcrum 12 and extension 13 adjacent one another).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pivotal connection between the bent and handle portions of the modified Martin device to have a pivoting connection that allows for folding as taught by Sheen, as it would allow the device to fold up for easier storage (Sheen; see [0024] and Fig. 7).
Regarding claim 5, the modified Martin device, as modified in claim 4, has the bent portion is disposed to pivot on a first axis at a first end of a pivoting member (Jones; see Figs. 4-5 where articulating joint 36 is the pivoting member and the bent portion between joint 36 and connection 32 pivots in relation to the joint, at an axis in the center of the joint), and the handle portion is pivotable to disposed to pivot on the first axis at a second end of the pivoting member (Jones; see Figs. 4-5 where articulating joint 36 is the pivoting member and the handle portion between joint 36 and connection 34 pivots in relation to the joint, at an axis in the center of the joint).
The modified Martin device lacks a detailed description of the handle portion is pivotable on a second axis at a second end of the pivoting member. It is noted that the claim language does not require that the first and second axis not be coaxial with one another. 
However, Sheen teaches a similar massage arm device with pivotably connected members, where a connection between two pivotably connected members (see fulcrum 12 and extension bar 13 in Fig. 5, which are analogous to the bent portion and handle portion), which are connected by a pivoting member (pivot joint 3 at coupling plate 7 in Fig. 5), with each of the connected members having a separate pivoting axis, forming a first and second axis respective to each connecting member (see Fig. 5 where the fulcrum 12 and extension 13, which are analogous to the bent and handle portion, are each connected to a pivoting member at plate 7, by the two separate pivots 5, which each is a separate and distinct pivoting axis).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pivotal connection between the bent and handle portions of the modified Martin device to have to separate pivot axes as taught by Sheen, as it would allow for a greater range of degrees for manipulating the angle of the device, while allowing the device to fold up for easier storage (Sheen; see [0024] and Fig. 7).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied to claim 1 above, and further in view of Gabrielidis (US Pat. 8,313,424).
Regarding claim 6, Martin discloses an angle of the bend is about 180 degrees (see Fig. 7 the angle of the arc of hook portion 710).
	Martin lacks a detailed description of an angle of the bend is from about 80 to about 100 degrees.
	However, Gabrielidis teaches a similar massage device where the angle of a bend appears to be just about 90 degrees, and thus about 100 degrees (see Figs. 4-5 the angle of the bend of elongated shaft 14).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of the bend of Martin to be about 100 degrees as taught by Gabrielidis as it would be a matter of design choice for one of ordinary skill in the art to choose different bent angles for the massager, such as about 100 degrees, depending on what body part the massager is targeting. Further, the range of about 80 to about 100 degrees appears to lack criticality.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied to claim 1 above, where applicable, and further in view of Luettgen et al. (US Pat. 7,122,015).
Regarding claim 7, Martin discloses a massage gun extension arm.
Martin lacks a detailed description of a scraper tool extending from the handle portion.
However, Luettgen teaches a similar curved massage arm device, where a scraper tool extends from a handle portion (see Figs. 17A-17D where a scraper tool as straight portion 1600 extends out from a handle portion of the device. Note that “scraper tool” is broad, as just about any physical object could be used for scraping, and the specification contains no specific definition or description as to what a scraper tool is).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle portion of Martin to have an extendable and removable scraper tool portion within it as taught by Luettgen, as it provides an adjustable tip for scraping/ massaging, while allowing the tool to be removed from the rest of the device so that they can be used separately (Luettgen; see Col. 17 lines 27-35).
Regarding claim 8, the modified Martin device has the scraper tool is nested inside and removable from the handle portion (Luettgen; see Figs. 17A-17D where the straight portion 1600 is within a handle, corresponding to the handle of Martin, and is removable from the handle as seen in Col. 17 lines 27-35).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Jones in view of Sheen and further in view of Luettgen et al.
Regarding claim 9, Martin discloses a bent portion and a handle portion.
Martin lacks a pivoting connection between the handle and bent portion.
However, Jones teaches a similar handheld massage device where a pivoting joint is between a handle portion and a middle portion (see Figs. 1 and 7 where articulating joint 36 connects two portions 30a and 30b) that connects to a massage gun head (see massager 20 in Fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the connection between the handle and bent portion of Martin to have an articulating joint as taught by Jones, as it would provide further adjustment to the already adjustable massager of Martin to more easily reach different portions of the body (Jones; see [0026]).
The modified Martin device lacks a detailed description of the pivoting connection including: an upper pivot arm extending between a first pivot axis in the bent portion proximate end and a second pivot axis in the distal end of the handle portion.
However, Sheen teaches a similar massage arm device with pivotably connected members, the pivoting connection between two pivotably connected members (see fulcrum 12 and extension bar 13 in Fig. 5, which are analogous to the bent portion and handle portion) including: an upper pivot arm (pivot joint 3 at coupling plate 7 in Fig. 5) extending between a first pivot axis in the first member proximate end and a second pivot axis in the distal end of the second member (see Fig. 5 where the fulcrum 12 and extension 13, which are analogous to the bent and handle portion, are each connected to a pivoting member at plate 7, by the two separate pivots 5, which each is a separate and distinct pivoting axis).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pivotal connection between the bent and handle portions of the modified Martin device to have to separate pivot axes as taught by Sheen, as it would allow for a greater range of degrees for manipulating the angle of the device, while allowing the device to fold up for easier storage (Sheen; see [0024] and Fig. 7).
The modified Martin device lacks a detailed description of a lower pivot arm extending from a third pivot axis in one of the bent portion proximate end and the distal end of the handle portion, the lower pivot arm having a removable connection to the other of the bent portion proximate end and the distal end of the handle portion.
However, Luettgen teaches a similar massage device where a lower pivot arm (see straight portion 1600 in Figs. 17A-17D) extends from a third pivot axis in one of the bent portion proximate end and the distal end of the handle portion (see straight portion 1600 in Figs. 17A-17D where a third pivot axis is the rotational axis which straight portion 1600 pivots inside of the J-hook connector, the pivot axis thus being in a handle portion distal end), the lower pivot arm having a removable connection to the other of the bent portion proximate end and the distal end of the handle portion (see Figs. 17A-17D where the straight portion 1600 is removable from the bent portion proximate end; see also Col. 17 lines 27-35).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of the modified Martin device to include a pivotable and removable straight portion within it as taught by Luettgen, as it would create an adjustable length for enhanced usability of the massager on different parts of the  body, while also allowing for the portions to be separated and used independently (Luettgen; see Col. 17 lines 27-35).
Regarding claim 10, the modified Martin device has a protruded portion of the lower pivot arm (Luettgen; see Figs. 17A-17D where the straight portion 1600 has a protruding portion extending perpendicular therefrom), wherein depressing the protruded portion causes the removable connection to disconnect from the other of the bent portion proximate end and the distal end of the handle portion (Luettgen; see Figs. 17A-17D where moving the perpendicular arm of straight portion 1600 by depressing it the protruding section outward to allow for it to disconnect from the J-hook section).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied to claim 1 above, and further in view of Lee et al. (US Pat. 10,959,908).
Regarding claim 11, Martin discloses the massage gun connector includes a movable member selectively movable between an engaged position and a disengaged position (see Fig. 9 where flange 912 and flange clamp 916 interact between a connected and disconnected position, and the coupling portion 712 includes threads 914 and 918 for connecting the clamp ring 910 to clamp base 902).
Martin lacks a detailed description of the massage gun connector includes a movable protruding member selectively movable between an engaged position, where the movable protruding member extends beyond a surface of the massage gun connector, and a disengaged position, where the movable protruding member retracts into the massage gun connector and protrudes less than when in the engaged position.
However, Lee teaches a similar massage device, where a connector (handle 15 in Fig. 3) includes a movable protruding member (locking tab 18 in Fig. 3) selectively movable between an engaged position, where the movable protruding member extends beyond a surface of the massage gun connector (see Fig. 3 and Col. 4 lines 28-36 where the locking tab in an engaged position is placed within handle portion 14 and clicks into place such that it protrudes beyond the surface of handle 15), and a disengaged position, where the movable protruding member retracts into the massage gun connector and protrudes less than when in the engaged position (see Fig. 3 and Col. 4 lines 28-36 where the locking tab 18, when button 52 is pressed, enters a disengaged position where the locking tab is pushed back into the surface of handle 14, and thus protrudes less than when it is engaged).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection for the massage gun connector of Martin to be a locking tab and release button as taught by Lee, as it allows for quick and easy releasable mating between the components, in order to substitute different pieces when desired (Lee; see Col. 4 lines 28-36).
Regarding claim 12, the modified Martin device has a disengagement button moving the movable protruding member into the disengaged position, allowing disconnection of the massage gun (Lee; see release button 52 in Fig. 3, allowing for the locking tab to disengage; see Col. 4 lines 28-36).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied to claim 1 above, and further in view of Louis et al. (US Pat. 9,532,918).
Regarding claim 14, Martin discloses the handle portion and the bent portion.
Martin lacks a detailed description of the handle portion being integral with the bent portion.
However, Louis teaches a similar curved extension arm for a massager where the handle is integrally formed with the bends of the extension arm (see Col. 4 lines 3-12 and Fig. 1). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portions of the extension arm of Martin to be integrally formed between the handle and the bent portion as taught by Louis, as it would be a matter of design consideration for one of ordinary skill in the art to make components integral with one another, see MPEP 2144.04(V)(B), as the integral formation of the extension is not included to solve a problem in the device. 
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Jones and Sheen and Gabrielidis.
Regarding claim 15, Martin discloses a massage gun extension arm comprising: a handle portion having a first end and a distal end (see Fig. 7 the handle of portions 702, 704,706, 708 with a first end at the free end of 702 and the distal end which connects to hook portion 710); a bent portion having a bent portion proximate end attached to the distal end of the handle portion at a connection (see hook portion 710 in Fig. 7, having a proximate end attached to portion 708); at least one fixed bend formed along the bent portion between the connection and a bent portion distal end (see the bend of hook portion 710 in Fig. 7 between portions 708 and 710, such that the bent of hook portion 710 is between connection and its distal end near coupling portion 712), the at least one fixed bend forming a fixed, non-adjustable angle (see Fig. 7 the angle of hook portion 710); and a massage gun connector disposed on a bent portion distal end of the bent portion (see coupling portion 712 in Figs. 7 and 9 which is on the distal tip of hook portion 710).
Martin lacks a detailed description of a bent portion having a bent portion proximate end pivotably attached to the distal end of the handle portion at a pivoting connection and the bend being between the pivoting connection and a bent portion distal end.
However, Jones teaches a similar handheld massage device where a pivoting joint is between a handle portion and a middle portion (see Figs. 1 and 7 where articulating joint 36 connects two portions 30a and 30b) that connects to a massage gun head (see massager 20 in Fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the connection between the handle and bent portion of Martin to have an articulating joint as taught by Jones, as it would provide further adjustment to the already adjustable massager of Martin to more easily reach different portions of the body (Jones; see [0026]). It is understood that the articulating joint of Jones would connect portions 708 and hook 710 in Fig. 7 of Martin, placing the bend of Martin between the joint and its distal end.
The modified Martin device lacks a detailed description of wherein the handle portion is securable into a use position, wherein inadvertent pivoting between the handle portion and the bent portion is prevented; the handle portion is foldable into a storage position, wherein the handle portion is disposed along-side of the bent portion with the handle portion first end disposed adjacent the bend; and the bent portion is disposed to pivot on a first axis at a first end of a pivoting member and the handle portion is pivotable to disposed to pivot on a second axis at a second end of the pivoting member.
However, Sheen teaches a similar pivoting connection between extending arms of a massage device, where the handle portion is securable into a use position (Fig. 6 where the handle and bent portions (12/ 13) are set such that the device can be secured into a “use” position), wherein inadvertent pivoting between the handle portion and the bent portion is prevented (where inadvertent pivoting can be prevented by stop edges 71 in Fig. 6, preventing the bars 12/13 from pivoting beyond a certain angle); the handle portion is foldable into a storage position see Fig. 7 and [0024]), wherein the handle portion is disposed along-side of the bent portion with the handle portion first end disposed adjacent the bend (see Fig. 7 where the bars 12/13 which are analogous to the handle and bent portions of Martin are aligned alongside one another); and the bent portion is disposed to pivot on a first axis at a first end of a pivoting member and the handle portion is pivotable to disposed to pivot on a second axis at a second end of the pivoting member (see Fig. 5 where the fulcrum 12 and extension 13, which are analogous to the bent and handle portion of Martin, are each connected to a pivoting member at plate 7, by the two separate pivots 5, which each is a separate and distinct pivoting axis).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pivoting connection and handle of the modified Martin device to have the handle adjustable by folding and the connection pivoting on separate axes of the pivoting member as taught by Sheen, as it would allow the device to fold up for easier storage, and allow for a greater range of degrees for manipulating the angle of the device (Sheen; see [0024] and Fig. 7).
The modified Martin device lacks the bend forming an angle from about 60 to about 120 degrees.
However, Gabrielidis teaches a similar massage device where the angle of a bend appears to be just about 90 degrees, and thus about 100 degrees (see Figs. 4-5 the angle of the bend of elongated shaft 14).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of the bend of the modified Martin device to be about 100 degrees as taught by Gabrielidis as it would be a matter of design choice for one of ordinary skill in the art to choose different bent angles for the massager, such as about 100 degrees, depending on what body part the massager is targeting. Further, the range of about 80 to about 100 degrees appears to lack criticality.
Regarding claim 16, the modified Martin device has the angle of the at least one bend is from about 80 to about 100 degrees (Gabrielidis; see Figs. 4-5 the angle of the bend being about 100 degrees).
Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Jones in view of Sheen in view of Gabrielidis as applied to claim 15 above, and further in view of Luettgen et al.
Regarding claim 17, the modified Martin device has a handle portion.
The modified Martin device lacks a detailed description of a scraper tool nested into and extending from the handle portion.
However, Luettgen teaches a similar massage device where a lower pivot arm (see straight portion 1600 in Figs. 17A-17D) extends from a third pivot axis in one of the bent portion proximate end and the distal end of the handle portion (see straight portion 1600 in Figs. 17A-17D where a third pivot axis is the rotational axis which straight portion 1600 pivots inside of the J-hook connector, the pivot axis thus being in a handle portion distal end), the straight portion forming a scraper tool (Luettgen; see Figs. 17A-17D where the straight portion 1600 and the perpendicularly protruding section thereof form a scraping tool that nests into a handle section of the J-hook connection).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of the modified Martin device to include a pivotable and removable straight portion scraper tool within it as taught by Luettgen, as it would create an adjustable length for enhanced usability of the massager on different parts of the body, while also allowing for a scraper tool to be used independently for different massage benefits (Luettgen; see Col. 17 lines 27-35).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Jones and Sheen in view of Gabrielidis as applied to claim 15 above, and further in view of Lee.
Regarding claim 18, the modified Martin device has the massage gun connector includes a movable member selectively movable between an engaged position and a disengaged position (Martin; see Fig. 9 where flange 912 and flange clamp 916 interact between a connected and disconnected position, and the coupling portion 712 includes threads 914 and 918 for connecting the clamp ring 910 to clamp base 902)
The modified Martin device lacks a detailed description of the massage gun connector includes a movable protruding member selectively movable between an engaged position, where the movable protruding member extends beyond a surface of the massage gun connector, and a disengaged position, where the movable protruding member retracts into the massage gun connector and protrudes less than when in the engaged position.
However, Lee teaches a similar massage device, where a connector (handle 15 in Fig. 3) includes a movable protruding member (locking tab 18 in Fig. 3) selectively movable between an engaged position, where the movable protruding member extends beyond a surface of the massage gun connector (see Fig. 3 and Col. 4 lines 28-36 where the locking tab in an engaged position is placed within handle portion 14 and clicks into place such that it protrudes beyond the surface of handle 15), and a disengaged position, where the movable protruding member retracts into the massage gun connector and protrudes less than when in the engaged position (see Fig. 3 and Col. 4 lines 28-36 where the locking tab 18, when button 52 is pressed, enters a disengaged position where the locking tab is pushed back into the surface of handle 14, and thus protrudes less than when it is engaged).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection for the massage gun connector of the modified Martin device to be a locking tab and release button as taught by Lee, as it allows for quick and easy releasable mating between the components, in order to substitute different pieces when desired (Lee; see Col. 4 lines 28-36).
Claims 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Harris et al. (US Pat. 6,432,072) in view of Luettgen et al. (US Pat. 7,122,015).
Regarding claim 19, Martin discloses a massage system comprising: a massage gun extension arm including: a handle portion having a first end and a distal end (see Fig. 7 the handle of portions 702, 704, 706, 708 with a first end at the free end of 702 and the distal end which connects to hook portion 710); a bent portion having a bent portion proximate end attached to the distal end of the handle portion (see hook portion 710 in Fig. 7, having a proximate end attached to portion 708 and distal end at coupling portion 712); at least one bend formed in the bent portion between the bent portion proximate end and a bent portion distal end (see the bend of hook portion 710 in Fig. 7 between portions 708 and coupling portion 712); and a massage gun connector disposed on the bent portion distal end (see coupling portion 712 in Figs. 7 and 9); and a cordless massager (see phallic device 714 in Fig. 7 being a massager that is battery powered, as seen at the end of [0059]).
Martin lacks a detailed description of the massager being a massage gun, and a massage gun handle having a massage gun handle distal end removably attachable to the massage gun connector and a massage head assembly having a longitudinal axis forming an angle with the massage gun handle, the longitudinal axis defining a reciprocation direction of the massage head assembly.
However, Harris teaches a similar handheld massager, the massager being a massage gun (see the percussive massage gun of Figs. 3-4) with a massage gun handle having a massage gun handle distal end (see the massager body 2 in Fig. 2 which is a handle for the massage head) and a massage head assembly having a longitudinal axis forming an angle with the massage gun handle (see Figs. 2-4 where the massage head assembly (shown by the entirety of the working components in Fig. 4), has a longitudinal axis in the up/down direction that massage nodes 20 move, forming an angle relative the handle of the massage head), the longitudinal axis defining a reciprocation direction of the massage head assembly (see Figs. 3-4 where the axis is the direction of percussive motion for massage nodes 20).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the phallic massager of Martin to be the massage gun assembly head of Harris as it would be a simple substitution of one type of massager for another, to provide a percussive massage to the end of the extension arm in order to deliver massage benefits to non-internal, non-sexual parts of the body. It is understood that in the modified Martin device, the massage head as taught by Harris would be removably attachable to the massage gun connector 712 in Fig. 7 of Martin.
The modified Martin device lacks a detailed description of wherein the at least one bend results in the longitudinal axis of the massage head assembly being within +/- 20 degrees of parallel to a longitudinal axis of the handle portion.
However, Luettgen teaches a similar curved massage device, where a bend between a longitudinal axis of the handle portion and a longitudinal axis of the massage head portion is within +/- 20 degrees of parallel to one another (see Fig. 1 where a handle section longitudinal axis about handles 120 and 125 is parallel to the axis of head 135).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle between the longitudinal axes of the handle and massage head portions of the modified Martin device to be within +/- 20 degrees of one another as taught by Luettgen, as it creates a J-hook shape for the massage action to be applied, to allow for a user to stay forward facing while applying massage pressure to the back (Luettgen; see Col. 3 lines 35-50).
Regarding claim 20, the modified Martin device has the angle is about 70 to about 110 degrees (Harris; see Figs. 2 and 4 where the handle portion of the massager body 2 is approximately just under 90 degrees with the angle formed by the head of the axis of motion for the nodes 20).
Regarding claim 22, the modified Martin device has the bend is a fixed, non-adjustable bend (Martin; see hook portion 710 in Fig. 7).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Harris in view of Luettgen as applied to claim 19 above, and further in view of Sheen.
Regarding claim 21, the modified Martin device has where the angle is about 90 degrees, and thus between 45 and 135 degrees (Harris; see Figs. 2 and 4 where the handle portion of the massager body 2 is approximately just under 90 degrees with the angle formed by the head of the axis of motion for the nodes 20).
The modified Martin device lacks a detailed description of the angle being adjustable between about 45 degrees and about 135 degrees.
However, Sheen teaches a similar massager device where the angle between a longitudinal axis of a handle portion of a massage head and the longitudinal axis of the massage head is adjustable (see Fig. 6 where the adjustable angles 15 and 17 between a handle portion (bars 12/13) and the massage heads (bars 11) is adjustable, using angles within 70-75 and 120-135 degrees; see all of [0024]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle between the massage handle and massage head longitudinal axes of the modified Martin device to be adjustable angles as taught by Sheen, as it allows for the angle of the massage head to be adjusted to better conform to massaging different parts of the body. Further, it would be a matter of design choice for one of ordinary skill in the art to choose an angle between 45 and 135 for the adjustability of the massage head, as the massage head of the modified Martin device pivots about an axis, and the angle lacks any specific criticality. 
Response to Arguments
Applicant’s arguments with respect to claims 1-2, and 4-22 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the current rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the newly applied Martin reference is used as the primary reference, with additional teaching references not previously cited.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shimizu (US Design Pat. 326,525) is cited to show figures that have a similar shape to the Applicant’s claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785